                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                       CRIMINAL ACTION NO. 5:17-cv-00138-TBR-1


DION L. LUTHER,                                                                   PLALINTIFF


v.


WHITE, et. al.,                                                                   DEFENDANT

                                           * * * * *

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon a Fourth Motion for Summary Judgment filed by

Defendants Gage Rodriguez and Jesse Coombs. [DN 120.] Plaintiff Dion L. Luther, proceeding

pro se, has not responded and the time has passed. As such, this matter is ripe for adjudication

and, for the following reasons, IT IS HEREBY ORDERED Defendants’ Motion for Summary

Judgment is GRANTED.

                                         I.   Background

       Inmate and pro se Plaintiff Dion Luther is a Bobo Ashanti Rastafari. [DN 1.] He is also a

Kentucky State Penitentiary (“KSP”) inmate. Luther alleges various constitutional and statutory

violations while incarcerated, all concerning his Bobo Shanti Rastafarian faith. Luther arrived at

KSP on January 12, 2017 with his hair in dreadlocks. [Id.] Upon arrival, Luther was to be placed

directly in KSP’s Restrictive Housing Unit. [Id.] During processing, Luther was approached by

Defendant Jessie Coombs and was allegedly told that he must comb his dreadlocks out. [Id.]

Luther refused, asserting that he was required to wear his hair in dreadlocks pursuant to his Bobo

Ashanti Rastafarian faith. [Id.] Upon refusal, Coombs placed Luther in a security cage. [Id.]
Once in the cage, Defendant Terry Peede again told Luther to comb his dreadlocks out. [Id.]

Again, Luther refused on religious grounds. [Id.]

       At this point, Peede produced a memorandum from Warden White and showed it to Luther.

[Id.] The memorandum allowed restricted housing inmates to have long hair but stated that

inmates’ hair must “remain free flowing” and prohibited “weaves, corn rows, braids, dreadlocks,

twists, or any other hair style that would hinder or affect the security or operations of the unit.”

[DN 1 Pl.’s Compl. Ex. 1, Warden White Mem.] Along with the memo, Peede allegedly handed

Luther a comb and told him he had thirty minutes to comb his hair out. [DN 1, Pl.’s Compl.]

Luther refused to comply. [Id.]

       After his thirty minutes lapsed, Luther was restrained, and his dreadlocks were cut off by

Defendant Gage Rodriguez. [Id.] According to Luther, Rodriguez had to yank at his dreadlocks

while cutting them off, and the clippers used were unsanitary. [Id.] Consequently, Luther

allegedly suffered lacerations to the back of his head and developed a rash. [Id.]

       Luther alleges that the forcible removal of his dreadlocks violated his right to religious

exercise under the First Amendment and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”). [Id.] Luther further claims that in violently cutting his hair, Gage exhibited

deliberate indifference towards his safety and subsequent medical need. [Id.] Luther’s Eighth and

First Amendment claims have been dismissed by the Court. [DN 94.] Luther’s Fourteenth

Amendment Due Process claims remain against Coombs and Rodriguez. Luther’s injunctive relief

claims under RLUIPA and the First Amendment for injunctive relief also remain.

       Defendants now seek Summary Judgment on these claims.



                                         II. Legal Standard
       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact

could reasonable find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

the record” or by “showing that the materials cited do not establish the absence…of a genuine

dispute…” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for

summary judgment, “the mere existence of a colorable factual dispute will not defeat a properly

supported motion for summary judgment. A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Monette v. Electronic Data

Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996).

                                            III. Discussion

                          A. Plaintiff’s Fourteenth Amendment Claims

       Defendants assert Luther’s Fourteenth Amendment claims should be analyzed under the

First Amendment and dismissed due to the Court’s previous dismissal of Luther’s First

Amendment claim. The Supreme Court in Graham v. Connor established the Graham rule.
Graham v. Connor 490 U.S. 386, 394-395 (1989). In Graham, Graham alleged police officers

used excessive force in making an investigatory stop in violation of his Fourteenth Amendment

rights. Id. at 390. The Court declined to analyze the claim under the Fourteenth Amendment;

instead, Graham’s claim was analyzed under the Fourth Amendment. Id. at 395. Where there is

an Amendment that “provides an explicit textual source of constitutional protection…that

Amendment, not the more generalized notion of substantive due process, must be the guide for

analyzing these claims.” Id. (internal quotations omitted).

       The Sixth Circuit adopted this rule in Ciminillo. Ciminillo v. Streicher, 434 F.3d 461, 465

(6th Cir. 2006). The Court noted that the Graham rule only applies when a specific amendment

covers the constitutional claim. Id. (citing United States v. Lanier, 520 U.S. 259, 272 n. 7 (1997)).

       Here, Luther asserts the act of having his “sacred Dreadlocks forcefully shaven off” was a

violation of his Constitutional rights. [DN 1-1.] Luther further asserts that dreadlocks are an

essential part of the Bobo Ashanti faith and the removal of them interferes with his religious

practice. [DN 28 PageID 254.] These claims amount to a claim of a First Amendment violation.

Luther has not asserted any claims or facts, even when construed liberally, that are not covered by

a specific amendment. The Court agrees with Defendants that Luther’s arguments are better

analyzed under the explicit protection of the First Amendment.

       The Court previously dismissed Luther’s First Amendment claims against Defendants due

to qualified immunity. [DN 94.] Therefore, Luther’s claim against Defendants must be dismissed.

                               B. Plaintiff’s Injunctive Relief Claim

       Defendants assert Luther’s First Amendment and RLUIPA claims for injunctive relief are

moot. Plaintiff notified the Court on July 5, 2019 that he was transferred from the Kentucky State
Penitentiary to the Western Kentucky Correctional Complex. [DN 119.] Defendants argue that

Luther’s transfer invalidates his claim. The Court agrees.

       Case law is settled in this area. In Kensu, the Sixth Circuit stated, “To the extent Kensu

seeks declaratory and injunctive relief his claims are now moot as he is no longer confined to the

institution that searched his mail.” Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996). The Sixth

Circuit has repeatedly affirmed that position stated in Kensu. See Newell v. Ford, No. 16-6449,

2016 WL 9737926, at *1 (6th Cir. Oct. 31, 2016); Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir.

2010). Since Luther is no longer located in the Kentucky State Penitentiary, his claim for

injunctive relief is moot.

                                          IV.     Conclusion

       For the reasons stated herein, Defendants’ Fourth Motion for Summary Judgment, [DN

120], is GRANTED. There being no just reason for delay in its entry, this is a Final Order. The

Court further certifies that an appeal of this action would not be taken in good faith. See 28 U.S.C.

§ 1915(a)(3). IT IS HEREBY ORDERED that:

       1.) Plaintiff’s claims against Defendants Coombs and Rodriguez are hereby DISMISSED

            WITH PREJUDICE;

       2.) Plaintiff’s claim for injunctive relief is DISMISSED AS MOOT.

       3.) Plaintiff’s action is DISMISSED WITH PREJUDICE as there are no remaining

            claims.

A judgment will follow.

       IT IS SO ORDERED.




        cc: counsel                                      October 4, 2019
